ALMB 6a (07/2017)
                              UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF ALABAMA



In re                                                                      Case No. 13-81527
                                                                           Chapter 13
BRENDA GEORGE DANIELS

Debtor(s)


         MOTION FOR DISCHARGE UNDER 11 U.S.C. § 1328(a) AND
DEBTOR’S CERTIFICATION OF COMPLIANCE WITH 11 U.S.C. § 1328



PURSUANT TO LOCAL RULE 9007-1, THIS MOTION WILL BE TAKEN UNDER
ADVISEMENT BY THE COURT AND MAY BE GRANTED UNLESS A PARTY IN
INTEREST FILES A RESPONSE WITHIN 21 DAYS OF THE DATE OF SERVICE.
RESPONSES MUST BE SERVED UPON THE MOVING PARTY AND, IN THE MANNER
DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE CLERK ELECTRONICALLY OR
BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S. BANKRUPTCY COURT, ONE
CHURCH STREET, MONTGOMERY, AL 36104.


The debtor(s) in the above captioned matter certifies as follows:

1. The chapter 13 trustee has issued a notice of plan completion, and/or debtor(s) has otherwise
been notified by the trustee that he/she/they have completed payments under the Plan. The
debtor(s) is requesting the court to issue a discharge in this case pursuant to 11 U.S.C. § 1328(a).

2. The debtor(s) has completed an instructional course concerning personal financial management
described in 11 U.S.C. § 111 and has filed either the PFMI certificate or Official Form 423 with
this court (or an order has entered waiving this requirement).

3. Certification Concerning Domestic Support Obligations (check one):

                           The debtor(s) has not been required by a judicial or administrative order or
                    by statute to pay any domestic support obligation as defined in 11 U.S.C. §
                    101(14A);

                    Or

                            The debtor(s) certifies that all amounts payable under any domestic support
                    obligation (required by a judicial or administrative order or by statute), that are due
                    on or before the date of this certification (including amounts due before the petition
                    was filed, but only to the extent provided for by the plan) have been paid. The
                    name of each holder of a domestic support obligation is as follows:



  Case 13-81527            Doc 36     Filed 11/20/18 Entered 11/20/18 13:27:16              Desc Main
                                        Document     Page 1 of 4
ALMB 6a (07/2017)
4. The debtor(s) is not attempting to discharge debts owed to the following creditors: N/A




  Case 13-81527      Doc 36     Filed 11/20/18 Entered 11/20/18 13:27:16          Desc Main
                                  Document     Page 2 of 4
ALMB 6a (07/2017)


5. Certification concerning 11 U.S.C. § 1328(h): The debtor(s) certifies that § 522(q)(1) is not
applicable to the debtor(s), and there is not pending any proceeding in which the debtor(s) may be
found guilty of a felony of the kind described in § 522(q)(1)(A) or liable for a debt of the kind
described in § 522(q)(1)(B).

6. The debtor(s) has not received a discharge under chapter 7, 11, or 12 in a case filed during the
4-year period preceding the filing of the instant case and has not received a discharge under chapter
13 in a case filed during the 2-year period preceding the filing of the instant case.

WHEREFORE, debtor(s) respectfully prays that this court will enter discharge under 11 U.S.C. §
1328(a).

By signing this motion/certification, I/we acknowledge that all of the statements contained herein
are true and accurate and that the court may rely on each of these statements in determining
whether to grant me/us a discharge in this chapter 13 case. The court may revoke my/our discharge
if the statements relied upon herein are proven to be inaccurate.


 Dated      11/20/2018


 /s/ Brenda George Daniels
Debtor


Joint Debtor

 /s/Dana M. May


(MAY047) Attorney for Debtor(s)
P.O. Box 2566
Phenix City, AL 36868
334-297-1870
334-297-1870
maydana@ymail.com




  Case 13-81527          Doc 36   Filed 11/20/18 Entered 11/20/18 13:27:16            Desc Main
                                    Document     Page 3 of 4
ALMB 6a (07/2017)



                                CERTIFICATE OF SERVICE


I hereby certify that on this date, a true and correct copy of the foregoing Motion for Discharge
was served upon all creditors and parties in interest as follows:

by CM/ECF:
Sabrina L. McKinney, Acting Trustee
Teresa Jacobs, Bankruptcy Administrator


by First Class Mail, postage prepaid:
All creditors listed on creditor matrix.

Other:


 Dated: 11/20/2018


 /s/Dana M. May
Attorney for debtor(s)




  Case 13-81527       Doc 36     Filed 11/20/18 Entered 11/20/18 13:27:16          Desc Main
                                   Document     Page 4 of 4
